DAYTON, J.
(dissenting). No counterclaim was pleaded, and yet was as to a plaintiff’s liability therefor. The stipulation is to the effect that, before this action was brought, the parties found a credit in plaintiff’s favor in the amount sued for and a debit for the .same sum against it. It appears, however, that this debit was made without plaintiff’s consent, and was claimed in part payment, or- offset, for the “lost package.” *211Though not pleaded, that question was litigated unsuccessfully by the defendants. The admission that $364.65 was due plaintiff was unchallenged, and thus plaintiff was entitled to recover.
It seems to me that our former conclusion was correct, and that the judgment should be again affirmed, with costs.